Case 9:21-cv-81077-DMM Document 8 Entered on FLSD Docket 07/26/2021 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 NELSON FERNANDEZ                                              CASE NUMBER
                                                                  9:21−cv−81077−DMM
                        PLAINTIFF(S)

                              v.

 HAYSTACKS LLC,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Haystacks LLC




 as of course, on the date July 26, 2021.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Mary−Yves Etienne
                                                             Deputy Clerk

 cc: Judge Donald M. Middlebrooks
     Nelson Fernandez

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
